 
 
I 
111th CONGRESS
1st Session
H. R. 2262 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2009 
Ms. Linda T. Sánchez of California (for herself, Ms. Ros-Lehtinen, Mrs. McCarthy of New York, Ms. Baldwin, Mr. Berman, Mr. Bishop of New York, Ms. Bordallo, Mrs. Capps, Mr. Capuano, Mr. Carnahan, Ms. Clarke, Mr. Davis of Illinois, Mr. Delahunt, Ms. DeLauro, Mr. Doyle, Mr. Etheridge, Mr. Farr, Mr. Frank of Massachusetts, Mr. Gordon of Tennessee, Mr. Al Green of Texas, Mr. Grijalva, Mr. Hinojosa, Mr. Holt, Mr. Kildee, Mr. Kirk, Mr. Lance, Ms. Matsui, Mr. McGovern, Mr. Meeks of New York, Mr. Moran of Virginia, Mr. Payne, Mr. Reyes, Ms. Loretta Sanchez of California, Mr. Sarbanes, Mr. Sires, Ms. Slaughter, Mr. Stark, Ms. Sutton, Mr. Tonko, Mr. Weiner, and Mr. Wexler) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Safe and Drug-Free Schools and Communities Act to include bullying and harassment prevention programs. 
 
 
1.Short titleThis Act may be cited as the Safe Schools Improvement Act of 2009. 
2.Bullying and harassment prevention policies, programs, and statistics 
(a)State Reporting RequirementsSection 4112(c)(3)(B)(iv) of the Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7112(c)(3)(B)(iv)) is amended by inserting , including bullying and harassment, after violence. 
(b)State ApplicationSection 4113(a) of such Act (20 U.S.C. 7113(a)) is amended— 
(1)in paragraph (9)— 
(A)in subparagraph (C), by striking and at the end; and 
(B)by adding at the end the following: 
 
(E)the incidence and prevalence of reported incidents of bullying and harassment; and 
(F)the perception of students regarding their school environment, including with respect to the prevalence and seriousness of incidents of bullying and harassment and the responsiveness of the school to those incidents;; 
(2)in paragraph (18), by striking and at the end; 
(3)in paragraph (19), by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following: 
 
(20)provides an assurance that the State educational agency will provide assistance to districts and schools in their efforts to prevent and appropriately respond to incidents of bullying and harassment and describes how the agency will meet this requirement.. 
(c)Local Educational Agency Program ApplicationSection 4114(d) of such Act (20 U.S.C. 7114(d)) is amended— 
(1)in paragraph (2)(B)(i)— 
(A)in subclause (I), by striking and at the end; and 
(B)by adding at the end the following: 
 
(III)performance indicators for bullying and harassment prevention programs and activities; and; and 
(2)in paragraph (7)— 
(A)in subparagraph (A), by inserting , including bullying and harassment after disorderly conduct; 
(B)in subparagraph (D), by striking and at the end; and 
(C)by adding at the end the following: 
 
(F)annual notice to parents and students describing the full range of prohibited conduct contained in the discipline policies described in subparagraph (A); and 
(G)grievance procedures for students or parents that seek to register complaints regarding the prohibited conduct contained in the discipline policies described in subparagraph (A), including— 
(i)the name of the school district officials who are designated as responsible for receiving such complaints; and 
(ii)timelines that the school district will follow in the resolution of such complaints;. 
(d)Authorized ActivitiesSection 4115(b)(2) of such Act (20 U.S.C. 7115(b)(2)) is amended— 
(1)in subparagraph (A)— 
(A)in clause (vi), by striking and at the end; 
(B)in clause (vii), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(viii)teach students about the consequences of bullying and harassment.; and 
(2)in subparagraph (E), by adding at the end the following: 
 
(xxiii)Programs that address the causes of bullying and harassment and that train teachers, administrators, pupil services personnel, and other school personnel regarding strategies to prevent bullying and harassment and to effectively intervene when such incidents occur.. 
(e)ReportingSection 4116(a)(2)(B) of such Act (20 U.S.C. 7116(a)(2)(B)) is amended by inserting , including bullying and harassment, after drug use and violence. 
(f)Impact EvaluationSection 4122 of such Act (20 U.S.C. 7132) is amended— 
(1)in subsection (a)(2), by striking and school violence and inserting school violence, including bullying and harassment,; and 
(2)in the first sentence of subsection (b), by inserting , including bullying and harassment, after drug use and violence. 
(g)Definitions 
(1)Drug and Violence PreventionParagraph (3)(B) of section 4151 of such Act (20 U.S.C. 7151) is amended by inserting , bullying, and other harassment after sexual harassment and abuse. 
(2)Protective Factor, Buffer, or AssetParagraph (6) of such section is amended by inserting , including bullying and harassment after violent behavior. 
(3)Risk FactorParagraph (7) of such section is amended by inserting , including bullying and harassment after violent behavior. 
(4)Bullying, Harassment, and ViolenceSuch section is further amended by adding at the end the following: 
 
(12)BullyingThe term bullying means conduct that— 
(A)adversely affects the ability of one or more students to participate in or benefit from the school’s educational programs or activities by placing the student (or students) in reasonable fear of physical harm; and 
(B)includes conduct that is based on— 
(i)a student’s actual or perceived— 
(I)race; 
(II)color; 
(III)national origin; 
(IV)sex; 
(V)disability; 
(VI)sexual orientation; 
(VII)gender identity; or 
(VIII)religion; 
(ii)any other distinguishing characteristics that may be defined by a State or local educational agency; or
(iii)association with a person or group with one or more of the actual or perceived characteristics listed in clause (i) or (ii).  
(13)HarassmentThe term harassment means conduct that— 
(A)adversely affects the ability of one or more students to participate in or benefit from the school’s educational programs or activities because the conduct, as reasonably perceived by the student (or students), is so severe, persistent, or pervasive; and 
(B)includes conduct that is based on— 
(i)a student’s actual or perceived— 
(I)race; 
(II)color; 
(III)national origin; 
(IV)sex; 
(V)disability; 
(VI)sexual orientation; 
(VII)gender identity; or 
(VIII)religion;  
(ii)any other distinguishing characteristics that may be defined by a State or local educational agency; or
(iii)association with a person or group with one or more of the actual or perceived characteristics listed in clause (i) or (ii).   
(14)ViolenceThe term violence includes bullying and harassment.. 
(h)Effect on Other Laws 
(1)AmendmentThe Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7101 et seq.) is amended by adding at the end the following: 
 
4156.Effect on Other Laws 
(a)Federal and State Nondiscrimination LawsNothing in this part shall be construed to invalidate or limit rights, remedies, procedures, or legal standards available to victims of discrimination under any other Federal law or law of a State or political subdivision of a State, including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The obligations imposed by this part are in addition to those imposed by title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). 
(b)Free Speech and Expression LawsNothing in this part shall be construed to alter legal standards regarding, or affect the rights available to individuals under, other Federal laws that establish protections for freedom of speech and expression.. 
(2)Clerical AmendmentThe table of contents of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by adding after the item relating to section 4155 the following: 
 
 
Sec. 4156. Effect on other laws.. 
 
